Velasquez v Miranda (2022 NY Slip Op 04230)





Velasquez v Miranda


2022 NY Slip Op 04230


Decided on June 30, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 30, 2022

Before: Kapnick, J.P., Friedman, Moulton, Shulman, Pitt, JJ. 


Index No. 22580/19E Appeal No. 16243 Case No. 2022-00759 

[*1]Julio C. Velasquez, Plaintiff-Respondent,
vAndres S. Miranda, Defendant-Appellant, Reynaldo Arturo Morales Munoz et al., Defendants.


Law Offices of Jennifer S. Adams, Yonkers (Jeffrey A. Domoto of counsel), for appellant.

Order, Supreme Court, Bronx County (Bianka Perez, J.), entered on or about August 30, 2021, which denied defendant Andres S. Miranda's motion for summary judgment dismissing the complaint and all cross claims against him, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Miranda demonstrated entitlement to summary judgment, because there was no dispute as to the number, sequence, and consequences of the collisions (see Liburd v Lulgjuraj, 156 AD3d 532 [1st Dept 2017]; Passos v MTA Bus Co, 129 AD3d 481, 482 [1st Dept 2015]). Plaintiff, the driver of the first vehicle, defendant Munoz, the driver of the middle car, and Miranda, the driver of the rear vehicle, all testified that the collision between plaintiff's car and Munoz's box truck preceded the collision between Miranda's car and Munoz's truck. Plaintiff stated that there was a single impact to his vehicle and Munoz testified that his box truck was stationary when it was hit in the rear by Miranda's car and that it was not pushed forward into plaintiff's vehicle. Thus, Miranda's car had no role in plaintiff's damages. 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 30, 2022